Case 1:19-cv-00614-JTN-ESC ECF No. 20 filed 08/23/19 PageID.240 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ANTHONY DAUNT, TOM BARRETT,
AARON BEAUCHINE, KATHY BERDEN,
STEPHEN DAUNT, GERRY
HILDENBRAND, GARY KOUTSOUBOS,                 No. 1:19-cv-00614
LINDA LEE TARVER, PATRICK MEYERS,
MARIAN SHERIDAN, MARY SHINKLE,                HON. JANET T. NEFF
NORM SHINKLE, PAUL SHERIDAN,
BRIDGET BEARD, CLINT TARVER,                  MAG. ELLEN S. CARMODY

      Plaintiffs,

v

JOCELYN BENSON, in her official capacity as
Michigan Secretary of State,

      Defendant.

John J. Bursch (P57679)
Attorney for Plaintiffs
9339 Cherry Valley SE, #78
Caledonia, Michigan 49316
616.450.4235

Heather S. Meingast (P55439)
Erik A. Grill (P64713)
Assistant Attorneys General
Attorneys for Defendant
P.O. Box 30217
Lansing, Michigan 48909
517.335.7659
                                         /


DEFENDANT’S RESPONSE TO PROPOSED INTERVENOR-DEFENDANT’S
             MOTION FOR LEAVE TO INTERVENE
 Case 1:19-cv-00614-JTN-ESC ECF No. 20 filed 08/23/19 PageID.241 Page 2 of 2



      Defendant Jocelyn Benson, Michigan Secretary of State, by her attorneys,

responds to Proposed Intervenor-Defendant’s Motion for Leave to Intervene as

follows:

      Defendant Benson does not oppose the motion for leave to intervene by Count

MI Vote, d/b/a Voters Not Politicians. (R. 11.)

                                        Respectfully submitted,

                                        DANA NESSEL
                                        Attorney General

                                        s/Heather S. Meingast
                                        Heather S. Meingast (P55439)
                                        Erik A. Grill (P64713)
                                        Assistant Attorneys General
                                        Attorneys for Defendant
                                        P.O. Box 30217
                                        Lansing, Michigan 48909
                                        517.335.7659
                                        Email: meingasth@michigan.gov
                                        (P55439)
Dated: August 23, 2019

                           CERTIFICATE OF SERVICE

I hereby certify that on August 23, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing of the foregoing document as well as via US Mail to all non-ECF
participants.

                                        s/Heather S. Meingast
                                        Heather S. Meingast (P55439)
                                        P.O. Box 30217
                                        Lansing, Michigan 48909
                                        517.335.7659
                                        Email: meingasth@michigan.gov
                                        P55439




                                           2
